DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 14-19, and 28-29, 32-33, 36-37, 39-41, and 43-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 has been amended to require “the at least two targets are adjustable to change the distance of the entire at least two targets either to or from the at least one lens to be coated” (emphasis added). It is unclear as to what this emphasized portion is intending to require.
Claim 13 has been amended to require “wherein the at least two targets are adjustable to change the distance of the entire at least two targets either to or from the at least one lens to be coated and/or the distance of the at least two targets from each other via a slotted guide”, rendering the claim unclear as to whether the “slotted guide” is intended to be responsible for “the at least two targets are adjustable” for 1) both changing the distance between the entire at least two targets either to or from the at least one lens to be coated and the distance of the at least two targets from each other, or 2) only changing the distance of the at least two targets from each other.
Claim 13 has been amended to require the combination of limitations:
“a carrier for holding at least one lens to be coated at a distance from the at least two targets” (bold-faced added) and “wherein the at least two targets are adjustable to change the distance of the entire at least two targets either to or from the at least one lens to be coated and/or the distance of the at least two targets from each other” (bold-faced added). The claim is indefinite since the first bold-faced “a distance” refers to between the lens and two targets, however the second bold-faced “the distance” refers to between the two targets themselves, meaning are these two bold-faced “distances” intended to be the same distance even though each “distance” is between different structures, or distinct distances.
Claims 14-19, and 28-29, 32-33, 36, 43, and 47 are also rejected as depending from claim 13.
Claim 37 has been amended to require the combination of limitations:
“a carrier for holding at least one lens to be coated at a distance from the at least two targets” (bold-faced added) and “wherein the at least two targets are linearly adjustable to change the distance of the entire at least two targets either to or from the at least one lens to be coated and/or the distance of the at least two targets from each other” (bold-faced added). The claim is indefinite since the first bold-faced “a distance” refers to between the lens and two targets, however the second bold-faced “the distance” refers to between the two targets themselves, meaning are these two bold-faced “distances” intended to be the same distance even though each “distance” is between different structures, or distinct distances.
Claims 37, 39-41, and 44-46 are also rejected as depending from claim 37.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 37, 39-42, and 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baeher et al (EP 0723036).
With respect to claim 37, Baeher discloses a device for coating lenses by means of sputtering (Derwent abstract), wherein fig. 2 depicts the device comprises two targets [6],[7] and a carrier [8] for holding at least one substrate (i.e. lens) [3] at a shortest spacing from the two targets [6],[7] (para 0010-0011), wherein fig. 1 depicts the two targets [6],[7] are elongated. Fig. 2 further depicts the two targets [6],[7] are rotatably adjustable to change the shortest spacing from the two targets [6],[7] from each other (para 0010 and 0013). Since the two targets [6],[7] are consumable and must be removed for replacement with new targets, the two targets [6],[7] are fully capable of being linearly adjustable to either change a distance of the two targets [6],[7] from the at least one lens and/or change a distance from each other when removing one or both of the two targets [6],[7] for replacement with at least one new target.
With respect to claim 41, Baeher further depicts in fig. 2 the two targets [6],[7] are each adjustably guided in a restricted guidance defined by directions [C],[D] and angle [] (para 0010 and 0013), wherein the restricted guidance defined by directions [C],[D] and angle [] is by bolts (i.e. slotted guides) [14],[14’],[15],[15’] (para 0010 and 0013), with the restricted guidance capable of facilitating or ensuring a controlled (i.e. defined) adjustment.
With respect to claim 39, Baeher further discloses the device comprises an adjustment drive that provides for common adjustment via pivoting of the two targets [6],[7] (para 0010 and 0013).
With respect to claim 40, Baeher further depicts in fig. 2 the two targets [6],[7] are adjustable obliquely and symmetrically to a center plane (para 0010 and 0013).
With respect to claim 45, Baeher further discloses the device provides a rotating axis [s] of the at least one lens [3] relative to the two targets [6],[7] during coating, wherein the rotating axis [s] is capable of being at a location that is fixed relative to the two targets [6],[7] (para 0011-0012).
With respect to claim 46, the device of Baeher is fully capable of two-sided coating of the at least one lens [3] of Baeher by simply coating on one side, then after the coating, reversing the at least one lens [3] to coat the other side.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-18, 28-29, 32-33, 36, 43, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Baeher et al (EP 0723036) in view of Ishihara et al (JP 2014074188).
With respect to claim 13, Baeher discloses a device for coating lenses by means of sputtering (Derwent abstract), wherein fig. 2 depicts the device comprises two targets [6],[7] and a carrier [8] for holding at least one substrate (i.e. lens) [3] at a distance from the two targets [6],[7] (para 0010-0011), wherein fig. 1 depicts the two targets [6],[7] are elongated. Fig. 2 further depicts the two targets [6],[7] are adjustable to change a distance from the two targets [6],[7] to the at least one lens [3] via pivoting in directions [C],[D], and to change the distance of the two targets [6],[7] from each other (para 0010 and 0013).
However Baeher is limited in that the two targets being tubular and also adjustable to have the distance between each of the entire two targets and the at least one lens via slotted guide is not suggested.
Ishihara teaches in figs. 1-3 a sputtering apparatus (i.e. device) for sputter coating a substrate [9] with a cylindrical (i.e. tubular) target [1] (abstract; Machine Translation para 0010-0011), with figs. 2-3 depicting a bellows (i.e. slot) [11] having a support shaft (i.e. slotted guide) [61] therethrough allowing for the tubular target [1] to adjust a distance from the substrate [9] (Machine Translation para 0011 and 0014-0015) in addition to the slotted guide [61] allowing for adjusting a distance between other structures of the device (such as a second target of Baeher). Ishihara cites the advantage of the tubular target [1] with the slotted guide [61] as adjusting a target/substrate (T/S) distance without stopping the operation of the device (i.e. spluttering apparatus) to improve productivity and versatility (abstract; Machine Translation para 0003 and 0030)
It would have been obvious to one of ordinary skill in the art to incorporate the slotted guide and tubular target as taught by Ishihara for each of the two targets that are elongated of Baeher to gain the advantage of adjusting a T/S distance between the two targets and at least one lens without stopping operation of the device to improve productivity and versatility.
With respect to claim 15, the combination of references Baeher and Ishihara has Baeher teaching in figs. 1-2 the two targets [6],[7] are positioned symmetrical and oblique to a center plane, with Ishihara teaching from figs. 1-3 to have each of the two targets [6],[7] of Baeher be capable of adjusting obliquely and symmetrically to the center plane.
With respect to claim 16, the combination of references Baeher and Ishihara has Ishihara teaching in figs. 2-3 that each of the two targets [6],[7] of Baeher are adjustably guided in a restricted guidance as defined by the slot [11] and slotted guide [61] shown in figs. 2-3 of Ishihara.
With respect to claim 17, modified Baeher further depicts in fig. 2 the two target [6],[7] run parallel to each other and have axes of rotation represented via bolts [14],[14’] that are parallel (para 0010).
With respect to claim 18, modified Baeher further depicts in fig. 2 the two targets [6],[7] are arranged on opposite sides (i.e. top and bottom) of the at least one lens [3].
With respect to claim 28, modified Baeher further discloses the at least one lens [3] is a curved optical lens (Derwent abstract; para 0006), which is considered to encompass an eyeglass lens.
With respect to claim 29, Baeher further discloses the sputtering is magnetron sputtering of the two targets [6],[7] (para 0010 and 0012), with Ishihara also teaching the sputtering is magnetron sputtering (Machine Translation para 0016).
With respect to claim 32, modified Baeher further depicts in fig. 2 the two targets [6],[7] are on the same side of the at least one lens [3] and carrier [8].
With respect to claim 33, modified Baeher further discloses the device provides a rotating axis [s] of the at least one lens [3] relative to the two targets [6],[7] during coating, wherein the rotating axis [s] is capable of being at a location that is fixed relative to the two targets [6],[7] (para 0011-0012).
With respect to claim 36, the device taught by the combination of references Baeher and Ishihara is capable of two-sided coating of the at least one lens [3] of Baeher by simply coating on one side, then after the coating, reversing the at least one lens [3] to coat the other side.
With respect to claim 43, since the two targets [6],[7] of Baeher are consumable and must be removed for replacement with new targets, the two targets [6],[7] are fully capable of being linearly adjustable to either change the distance of the two targets [6],[7] from the at least one lens and/or change the distance from each other when removing one or both of the two targets [6],[7] for replacement with at least one new target.
With respect to claim 47, the combination of references Baeher and Ishihara teaches the device comprises an adjustment drive that provides for common adjustment via the slotted guide [61] of Ishihara for each of the two targets [6],[7] of Baeher.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baeher et al (EP 0723036) and Ishihara et al (JP 2014074188) as applied to claim 13 above, and further in view of Schloremberg et al (US 2011/0024284).
With respect to claim 19, the combination of references Baeher and Ishihara is cited as discussed for claim 13. However the combination of references is limited in that the device having two targets on one side of the at least one lens and two targets on an opposite side of the at least one lens is not suggested.
Schloremberg teaches in figs. 1-2 a device [10] for sputter coating a substrate [18] with an elongated target [41] or tubular target (abstract; para 0025), with figs. 4-5 and 7-8 teaching to include either two tubular targets [40a],[40b] (fig. 4; para 0028), four tubular targets [56a]-[56d] (fig. 5; para 0030), four elongated targets [72a]-[72d] (fig. 7; para 0038-0039), or two elongated targets [72a],[72b] with two tubular targets [62a],[62b] (fig. 8; para 0038 and 0040). Fig. 6a-c teach that for one of the four target configurations (e.g. two elongated targets and two tubular targets from fig. 8), the two elongated targets [72a],[72b] and two tubular targets [62a],[62b] are moved (i.e. adjusted) about an axis [54a] via adjustment drive to change the two tubular targets [62a],[62b] from an active position to an inactive position (para 0034-0035), with the change also changing a distance of each of the entire two tubular targets [62a],[62b] from the substrate below. Schloremberg further teaches in figs. 7-8 depicts two targets [56a],[56b] or [62a],[62b] in parallel to each other (para 0022) (similar to the two targets [6],[7] of Baeher), wherein figs. 7-8 further depict that target [56b] or [62b] has another target [56c], and target [56a] or [62a] has another target [56d], resulting in pairs of either: two targets [56b],[56c] and two targets [56a],[56d], or two targets [62b],[56c] and two targets [62a],[56d] (para 0039). Thus Baeher teaches in fig. 2 to have the target [7] on the top side of the at least one lens [3] and the target [6] on the bottom side opposite the top side of the at least one lens [3], with Schloremberg teaching to have each of targets [6],[7] be a pair of targets, resulting in two targets [7] on the top side the at least one lens [3], and two targets [6] on the bottom side the at least one lens [3]. Schloremberg cites the advantage of two pairs of elongated targets as enabling switching between different modes of production to accommodate a new layer of material, a different product or substrate, or replace a target (para 0001, 0029, and 0035).
It would have been obvious to one of ordinary skill in the art to incorporate the two pairs of elongated targets taught by Schloremberg in place of the two targets of the combination of references to gain the advantage of enabling switching between different modes of production to accommodate a new layer of material, a different product or substrate, or replace a target.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Baeher et al (EP 0723036) in view of Schloremberg et al (US 2011/0024284).
With respect to claim 44, the reference is cited as discussed for claim 37. However Baeher is limited in that the two targets being rotatable about an axis during coating is not suggested.
Schloremberg teaches a device [10] for sputter coating a substrate [18] with an elongated target [41] or tubular target (abstract; para 0025), with figs. 4-5 and 7-8 teaching to include either two tubular targets [40a],[40b] (fig. 4; para 0028), four tubular targets [56a]-[56d] (fig. 5; para 0030), four elongated targets [72a]-[72d] (fig. 7; para 0038-0039), or two elongated targets [72a],[72b] with two tubular targets [62a],[62b] (fig. 8; para 0038 and 0040). Fig. 6a-c teach that for one of the four target configurations (e.g. two elongated targets and two tubular targets from fig. 8), the two elongated targets [72a],[72b] and two tubular targets [62a],[62b] are moved (i.e. adjusted) about an axis [54a] via adjustment drive to change the two tubular targets [62a],[62b] from an active position to an inactive position (para 0034-0035), with the change also changing a distance of each of the entire two tubular targets [62a],[62b] from the substrate below. Schloremberg further depicts in fig. 8 the two tubular targets [62a],[62b] each comprise a longitudinal symmetry axis that each tubular target [62a],[62b] is respectively rotated about (para 0001 and 0028). Schloremberg cites the advantage of adjusting the two elongated targets and two cylindrical targets as enabling switching between different modes of production to accommodate a new layer of material, a different product or substrate, or replace a target (para 0001, 0029, and 0035).
It would have been obvious to one of ordinary skill in the art to incorporate the adjustment drive comprising two elongated targets and two tubular targets taught by Schloremberg in place of the two elongated targets of Baeher to gain the advantage of enabling switching between different modes of production to accommodate a new layer of material, a different product or substrate, or replace a target.

Response to Arguments
Applicant’s Remarks on p. 6 filed 10/6/2022.

112 Rejections
Claims 35 and 42 have been canceled; these previous 1st paragraph rejections are moot.
Claims 37 and 43 have each been amended from “slidably adjustable” to “linearly adjustable” as supported by para 0106 of the published Specification (US 2020/0140992); these previous 1st paragraph rejections are withdrawn.
Claims 13 and 37 have been amended from “the spacing” to “the distance”; these previous 2nd paragraph rejections are maintained for the new reasoning set forth in the rejections above.
Claims 38 and 42 have been canceled; these previous 2nd paragraph rejections are moot.
Claim 44 has been amended to provide antecedent basis; this previous 2nd paragraph rejection is withdrawn.

103 Rejections
Applicant’s arguments on p. 6 with respect to claim 13 have been considered but are moot because the arguments do not apply to the new combination of references Baeher and Ishihara being applied in the current rejection.
Applicant’s argument on p. 6 regarding claim 37 have been considered but are moot in view of the new grounds of rejection due to the new claim limitations of “linearly adjustable” which have been addressed in the rejection above since claim 37 does not require the structural limitation of “slotted guide”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815. The examiner can normally be reached Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A BAND/Primary Examiner, Art Unit 1794